         Case 1:14-cv-05849-LAP Document 90 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ATTESTOR VALUE MASTER FUND LP,

                      Plaintiff,
                                                14 Civ. 5849 (LAP)
-against-

REPUBLIC OF ARGENTINA,

                      Defendant.
                                                14   Civ.   10016 (LAP)
TRINITY INVESTMENTS LTD.,
                                                15   Civ.   1588 (LAP)
                       Plaintiff,               15   Civ.   2611 (LAP)
                                                15   Civ.   5886 (LAP)
-against-
                                                15   Civ.   9982 (LAP)
REPUBLIC OF ARGENTINA,                          16   Civ.   1436 (LAP)
                       Defendant.                       ORDER



LORETTA A. PRESKA, Senior United States District Judge:

       The Court has reviewed the parties’ joint letter dated July

2, 2020 [dkt. no. 82 in 14 Civ. 5489].               The Court finds that

Plaintiff’s proposed language allowing the assignment of pari

passu rights without leave of the Court would (1) exacerbate the

risk of double recovery on the bonds at issue and (2) run counter

to the plain terms of Judge Griesa’s Procedures Memorandum and to

the historical practice of the Court in these cases. The Court

will   accordingly     enter   judgment   without    Plaintiff’s    proposed

language.

SO ORDERED.

Dated:       New York, New York

                                      1
Case 1:14-cv-05849-LAP Document 90 Filed 07/07/20 Page 2 of 2



    July 7, 2020

                     __________________________________
                     LORETTA A. PRESKA
                     Senior United States District Judge




                             2
